UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

BURUDI FAISON,                                   )
                                                 )
                         Plaintiff,              )
                                                 )
          v.                                     )       Civil Action No. 11-0916 (EGS)
                                                 )
DISTRICT OF COLUMBIA, et al.,                    )
                                                 )
                         Defendants.             )


                                      MEMORANDUM OPINION


          The plaintiff alleges that the District of Columbia and its agents “were in possession of

[his] property after seizing it following his arrest in 1999,” Compl. at 2, and, in violation of his

Fifth Amendment right to due process, id., the defendants “failed to return [his] property” after

the close of the criminal proceedings. Id. at 1. He demands return of his property plus interest.

See id.

          The defendants move to dismiss the complaint on the ground that it fails to comply with

Rules 8(a), 9 and 12(b)(6) of the Federal Rules of Civil Procedure. See Mem. of P. & A. in

Supp. of Defs. District of Columbia and Mayor Gray’s Mot. to Dismiss (“Defs.’ Mem.”) at 2-4

(page numbers designated by the Court). They argue that the complaint not only “fails to

provide . . . requisite notice of the specific claims against them and the basis for the relief

sought,” but also “lacks specificity as to the alleged misconduct of these defendants and the date

on which the purported misconduct occurred.” Id. at 2-3.

          A plaintiff need only provide a “short and plain statement of [his] claim showing that [he]

is entitled to relief,” Fed. R. Civ. P. 8(a)(2), that “give[s] the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

                                                     1
curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal quotation

marks omitted). “An allegation of time or place is material when testing the sufficiency of a

pleading,” Fed. R. Civ. P. 9(f), and a complaint which fails to state a claim upon which relief can

be granted is subject to dismissal, see Fed. R. Civ. P. 12(b)(6).

       The plaintiff responds to the defendants’ motion with, among other things, a motion to

amend his complaint to which he attaches the proposed amended pleading. Mindful that the

pleading of a pro se plaintiff is liberally construed, see Haines v. Kerner, 404 U.S. 519, 520

(1972) (per curiam) (holding “the allegations of [a] pro se complaint . . . to less stringent

standards than formal pleadings drafted by lawyers”), and that leave to amend a pleading should

be freely given “when justice so requires,” Fed. R. Civ. P. 15(a)(2), the Court will grant the

plaintiff’s motion. The amended complaint purports to address the pleading deficiencies

identified by the defendants, and, therefore, the Court will deny the defendants’ motion to

dismiss in part without prejudice.

       The Court also will grant the defendants’ motion to dismiss in part. The complaint is

construed as one bringing a civil rights suit for damages under 42 U.S.C. § 1983 against the

District of Columbia and Mayor Gray in his official capacity only. The claim against Mayor

Gray is the equivalent of a § 1983 claim against the District itself. See Atchinson v. District of

Columbia, 73 F.3d 418, 424 (D.C. Cir. 1996). Where, as here, the District is also a defendant,

the claim against Mayor Gray is redundant. See, e.g., Price v. District of Columbia, 545 F. Supp.

2d 89, 94-95 (D.D.C. 2008). Accordingly, Mayor Gray will be dismissed as a party to this

action. See Elkins v. District of Columbia, 527 F. Supp. 2d 36, 51 (D.D.C. 2007) (dismissing

Mayor as a party to § 1983 suit which “is really a suit against the District of Columbia”); Univ.

Legal Servs., Inc. v. St. Elizabeths Hosp., No. 05CV00585, 2005 WL 3275915, at *6 (D.D.C.



                                                  2
July 22, 2005) (“The Court believes that including these individual District officials in this suit is

redundant and unnecessary, so the motion to dismiss the individual Defendants is granted.”).

       An Order accompanies this Memorandum Opinion.




                       Signed:         EMMET G. SULLIVAN
                                       United States District Judge

                       Dated:          February 24, 2012




                                                  3